Title: To George Washington from Edmund Randolph, 19 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Wednesday evening feby 19. 1794.
          
          E. Randolph has the honor to inform the President, that the subjects within the
            department of state for consultation, are
          1. The form of a message, to accompany Mr Morris’s letters.
          2. Whether Mr Pinckney’s last dispatches are to be communicated to congress? and how,
            if at all? 
          When E.R. came from the President’s this afternoon, the office was shut; but he
            purposes to notify the gentlemen, as he was instructed by the President for tomorrow 12
              o’clock.
          
            N.B. Perhaps a letter from Messrs Carmichael and Short, now under the decyphering
              clerk, may probably make a third article of deliberation.
          
        